                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



RYAN REYNOLDS,

                           Plaintiff,

          v.                                    CASE NO. 18-3217-SAC

SHAWNEE COUNTY JAIL STAFF, et al.,

                           Defendants.


                   NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a person held at the Shawnee County Jail, proceeds

pro se and seeks leave to proceed in forma pauperis.

               The motion to proceed in forma pauperis

     This motion is governed by 28 U.S.C. § 1915(b). Because plaintiff

is a prisoner, he must pay the full filing fee in installment payments

taken from his prison trust account when he “brings a civil action

or files an appeal in forma pauperis[.]” § 1915(b)(1). Pursuant to

§ 1915(b)(1), the court must assess, and collect when funds exist,
an initial partial filing fee calculated upon the greater of (1) the

average monthly deposit in his account or (2) the average monthly

balance in the account for the six-month period preceding the filing

of the complaint. Thereafter, the plaintiff must make monthly payments

of twenty percent of the preceding month’s income in his institutional

account. § 1915(b)(2). However, a prisoner shall not be prohibited

from bringing a civil action or appeal because he has no means to pay
the initial partial filing fee. § 1915(b)(4).

     Based upon the records supplied by plaintiff, the average balance

in his account during the six months preceding the filing of this
action was $21.61, and the average deposit was $158.33. The Court has

calculated an initial partial filing fee of $31.50, twenty per cent

of the average monthly deposit.

                       Nature of the Complaint

     Plaintiff sues unnamed members of the Shawnee County Jail and

Corizon Medical staffs. He claims that on multiple occasions he has

not been given his medication. He also states that he has a serious

heart condition and that he is experiencing chest pains due to the

neglect. He seeks damages.

                              Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a
party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).
     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above
the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).
Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the
plaintiff   has   not   “nudged   [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247
(citing Twombly at 1974).

                              Discussion

     Plaintiff’s claims primarily allege inadequate medical care

during his incarceration at the Shawnee County Jail (SCJ). It is

unclear from the complaint whether he was a pretrial detainee during

the relevant time; if so, his right to adequate medical care was

guaranteed by the Due Process Clause of the Fourteenth Amendment.

Oxendine v. Kaplan, 241 F.3d 127, 1275 n. 6 (10th Cir. 2001).

     Under the Due Process Clause, “pretrial detainees are … entitled

to the degree of protection against denial of medical attention which

applies to convicted inmates” under the Eighth Amendment. Garcia v.

Salt Lake Cty., 768 F.2d 303, 307 (10th Cir. 1985).

     Under the Eighth Amendment, prison officials “must ensure that

inmates receive adequate food, clothing, shelter, and medical care,

and must ‘take reasonable measures to guarantee the safety of the

inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994)(quoting Hudson

v. Palmer, 468 U.S. 517, 526-27 (1984)).

     “[D]eliberate indifference to serious medical needs of prisoners
constitutes   the   ‘unnecessary   and   wanton   infliction   of   pain’

proscribed by the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97,

104-05 (1976). This standard has both objective and subjective

components. Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir.

2000)(citing Estelle, id.).

     Under the objective portion of the analysis, a medical need is

serious if it is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person
would easily recognize the necessity for a doctor’s attention.” Ramos

v. Lamm, 639 F.2d 559, 575 (10th Cir. 1980)(internal quotation marks
and citations omitted).

      Under the subjective portion of the analysis, the defendant

prison official “must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and

he   must   also   draw   the   inference.”   Farmer,   511   U.S.   at   837.

      Within this framework, “an inadvertent failure to provide

adequate medical care” does not violate a prisoner’s constitutional

rights. See Estelle, 429 U.S. at 105-06 (“A complaint that a physician

has been negligent in diagnosing or treating a medical condition does

not state a valid claim of medical mistreatment under the Eighth

Amendment.”). Likewise, a difference in opinion between a prisoner

and medical personnel is insufficient to state a claim for relief.

Smart v. Villar, 547 F.2d 112, 114 (10th Cir. 1976); Thompson v.

Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002). Finally, a delay in

providing medical care violates the Constitution only where that delay

resulted in substantial harm. Oxendine, 241 F.3d at 1276 (quoting

Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000)).

      Here, plaintiff’s allegation of neglect by the unnamed staff
members is insufficient to state a claim for relief under § 1983

because he alleges no more than negligence or a disagreement over the

treatment needed.

      Likewise, a plaintiff proceeding under § 1983 must allege the

personal participation of each defendant, and bare allegations are

insufficient to meet this showing. Jenkins v. Wood, 81 F.3d 988, 994

(10th Cir. 1996); see also Foote v. Spiegel, 118 F.3d 1416, 1423 (10th

Cir. 1997)(“Individual liability under § 1983 must be based on
personal involvement in the alleged constitutional violation.”). An

individual cannot be held liable under § 1983 on the basis of
supervisory status. Duffield v. Jackson, 545 F.3d 1234, 1239 (10th Cir.

2008).

     Because the present complaint does not identify individual

defendants or explain how their personal conduct violated plaintiff’s

rights, the Court cannot identify those defendants whose acts directly

impacted the plaintiff.

                          Order to Show Cause

     The Court directs plaintiff to show cause why this matter should

not be dismissed for failure to state a claim for relief. In the

alternative, plaintiff may submit a complete amended complaint that

cures the deficiencies identified in this matter.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before November

15, 2019, plaintiff shall submit an initial partial filing fee of

$31.50 to the clerk of the court.

     IT IS FURTHER ORDERED that on or before November 15, 2019,

plaintiff shall show cause why this matter should not be dismissed

for the reasons discussed herein or, in the alternative, shall submit

a complete amended complaint that cures the deficiencies identified
by the Court. The failure to file a timely response may result in the

dismissal of this matter without additional prior notice.

     IT IS SO ORDERED.

     DATED:   This 22nd day of October, 2019, at Topeka, Kansas.




                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
